ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a turbine over US Patent Publication No. 20170292381A1, which teaches a housing 7 having a discharge port; 5a turbine rotor 8, which is arranged in the housing, and includes: a hub 21 provided on a shaft 13; blades 22 provided on an outer periphery of the hub; and 10an inclined portion 22a, which is formed at an outer peripheral end of each of the blades 22, and is inclined toward a leading side in a rotation direction as approaching the discharge port side; a turbine scroll flow passage formed in the housing.
Prior art fails to teach or fairly suggest a tongue portion including: a distal end portion protruding into the turbine scroll flow passage; and a tapered surface, which is formed in the distal 20end portion, and is inclined toward the leading side in the rotation direction of the shaft as approaching the discharge port side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eleven patent publications.
US9,587,554B2, US20170022830A1, US20160003196A1, US20150023788A1, US20140294577A1, US20130266433A1, US20130219885A1, US20110232282A1, US7,931,437B1, US20110008162A1, and US20030077170A1 are cited to show a structure of a turbocharger turbine blades.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745